Case: 20-50581     Document: 00515822758          Page: 1     Date Filed: 04/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    April 15, 2021
                                   No. 20-50581                    Lyle W. Cayce
                                                                        Clerk

   Jack Darrell Hearn; Donnie Lee Miller; James Warwick
   Jones,

                                                            Plaintiffs—Appellants,

                                       versus

   Steven McCraw, in his Official Capacity as Director of the Texas
   Department of Public Safety; Sheila Vasquez, in her Official Capacity as
   Manager of the Texas Department of Public Safety-Sex Offender Registration
   Bureau,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:18-CV-504


   Before King, Smith, and Haynes, Circuit Judges.
   Per Curiam:*
          Over two decades since plaintiffs-appellants were first made aware of
   their lifetime obligation to register with the State of Texas as known sex


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50581      Document: 00515822758           Page: 2     Date Filed: 04/15/2021




                                     No. 20-50581


   offenders, they now challenge that obligation as violative of their substantive
   due process rights under the Fourteenth Amendment of the U.S.
   Constitution through a 42 U.S.C. § 1983 suit. Following a bench trial, the
   district court found, inter alia, that the challenge was time-barred. For the
   reasons that follow, we AFFIRM.
                                               I.
          Plaintiffs-appellants Jack Darrell Hearn, Donnie Lee Miller, and
   James Warwick Jones (each individually, “Plaintiff” and collectively,
   “Plaintiffs”) pleaded guilty or no contest to charges of sexual assault in the
   early 1990s. Each Plaintiff accepted a deferred adjudication agreement
   subject to a period of community supervision or probation. According to
   Plaintiffs, they entered into these agreements with the understanding that
   they would either not have to register with the state at all as sex offenders or
   that such a requirement would cease after their periods of community
   supervision ended. But in 1997, the Texas legislature amended the law,
   requiring anyone with a conviction or deferred adjudication for sexual assault
   to register for life. And each Plaintiff was apprised of this change by late 1997
   or early 1998.
          Approximately two decades later, Plaintiffs seek relief through a suit
   under 42 U.S.C. § 1983 against the Director of the Texas Department of
   Public Safety and the Manager of the Texas Department of Public Safety’s
   Sex Offender Registration Bureau (collectively, “Defendants”). Specifically,
   Plaintiffs allege that this registration requirement constitutes a breach of their
   deferred adjudication agreements and a violation of their substantive due
   process rights under the Fourteenth Amendment of the United States
   Constitution, entitling them to specific performance of their agreements.




                                           2
Case: 20-50581        Document: 00515822758              Page: 3     Date Filed: 04/15/2021




                                        No. 20-50581


           After a bench trial, the district court dismissed Plaintiffs’ suit as
   untimely and foreclosed by precedent.1 Plaintiffs timely appealed.
                                                  II.
           “The standard of review for a bench trial is well established: findings
   of fact are reviewed for clear error and legal issues are reviewed de novo.”
   One Beacon Ins. Co. v. Crowley Marine Servs., Inc., 648 F.3d 258, 262 (5th Cir.
   2011) (quoting Water Craft Mgmt. LLC v. Mercury Marine, 457 F.3d 484, 488
   (5th Cir. 2006)). This court “may affirm a judgment following a bench trial
   upon any basis supported by the record.” Meche v. Doucet, 777 F.3d 237, 244
   n.5 (5th Cir. 2015).
                                                  III.
           Because § 1983 does not provide a statute of limitations, courts borrow
   from state law. Wallace v. Kato, 549 U.S. 384, 387 (2007). And typically,
   courts look to a state’s statute of limitations for personal-injury torts. Id. In
   Texas, this is two years. Tex. Civ. Prac. & Rem. Code Ann.
   § 16.003(b) (West 2005); see also Redburn v. City of Victoria, 898 F.3d 486,
   496 (5th Cir. 2018). But although state law governs the statute of limitations
   period, federal law determines when the action accrues. Piotrowski v. City of
   Hous., 237 F.3d 567, 576 (5th Cir. 2001). Accrual begins when a plaintiff is
   aware that he has been injured or has sufficient information to know as much.
   Id.; see also Montgomery v. La. ex rel. La. Dep’t of Pub. Safety & Corr., 46 F.
   App’x 732, 2002 WL 1973820, at *2 (5th Cir. Aug. 2, 2002).
           In this case, no one disputes that the law was amended in 1997 to
   require annual lifetime registration, and no one disputes that Plaintiffs were



           1
              Because we agree that the suit is time-barred, we do not address the merits of
   Plaintiffs’ suit.




                                              3
Case: 20-50581      Document: 00515822758          Page: 4    Date Filed: 04/15/2021




                                    No. 20-50581


   made aware of this change, at the latest, by 1998. As Plaintiffs have framed
   their argument, that change in the law constituted a breach of their
   agreements. Applying the two-year statute of limitations, then, these claims
   were time-barred by 2000.
          But Plaintiffs argue that the continuing violation doctrine, which is
   typically applied in employment discrimination cases, saves their claims.
   Plaintiffs are mistaken. To be sure, the continuing violation doctrine is simply
   a federal doctrine governing accrual of an action in certain circumstances.
   Heath v. Bd. of Supervisors for S. Univ. and Agric. and Mech. Coll., 850 F.3d
   731, 739–40 (5th Cir. 2017). In support of their argument, Plaintiffs point to
   Heath v. Board of Supervisors, but that case does not alter the general
   understanding of accrual, that is, that a claim accrues when a plaintiff is (or
   should be) aware of his injury. Id. (discussing accrual generally and then
   discussing the availability of the continuing violation doctrine). Rather, Heath
   explains that in limited circumstances—not present here—a claim will
   accrue within the limitations period so long as the plaintiff can show that
   some of the “continuous conduct” occurred within the limitations period.
   Id. at 740. To do so, a plaintiff must show that (1) there are separate-but-
   related acts at issue; and (2) the violation is continuing. Id. at 738. But even
   if a plaintiff can show as much, this doctrine can be tempered by the court’s
   equitable powers. Id.; Stewart v. Miss. Transp. Comm’n, 586 F.3d 321, 328
   (5th Cir. 2009). In other words, “the continuing violation doctrine extends
   the limitations period when a violation manifests itself over time, rather than
   as discrete acts.” Doe v. United States, 197 F. Supp. 3d 933, 939 (S.D. Tex.
   2016), aff’d, 853 F.3d 792 (5th Cir. 2017), as revised (Apr. 12, 2017).
          Against that backdrop, we first look to when Plaintiffs’ claims
   accrued. And plainly, as discussed above and as Plaintiffs frame their injury,
   the answer to that question is 1997 (or 1998 at the latest) when the law
   changed (and the alleged breach occurred), and Plaintiffs learned of the



                                          4
Case: 20-50581      Document: 00515822758           Page: 5    Date Filed: 04/15/2021




                                     No. 20-50581


   change. See Doe v. United States, 853 F.3d 792, 802 (5th Cir. 2017) (observing
   that the harm occurred when the accusations were made in a case where a
   plaintiff sought “expungement of a[] [criminal] accusation” years after the
   records he sought to have expunged had been publicly available and that
   “[t]he continuing violation doctrine [was] inapplicable”); Gorelik v. Costin,
   605 F.3d 118, 122–23 (1st Cir. 2010) (finding that republishing an alleged
   disciplinary action on a website did not constitute “a continuing tort, but
   rather the continuing effects of an alleged harm” and thus that the continuing
   violation doctrine did not apply).
          Having determined the accrual date, we next look to whether Plaintiffs
   can show that the suit is nevertheless timely because continuous conduct has
   occurred within the limitations period (2016 to 2018—as the suit was filed in
   2018). Plaintiffs cannot do so. Simply, there is only one act at issue—the
   alleged breach. See Gorelik, 605 F.3d at 122–23 (rejecting the argument that
   each republication of an alleged disciplinary action on a website constituted a
   continuing tort and declining to apply the continuing violation doctrine). The
   fact that Plaintiffs must register annually is not “a continuing tort, but rather
   the continuing effects of an alleged harm,” that is, the alleged breach. See id.
   at 123; see also Heath, 850 F.3d at 737 (noting that the continuing violation
   doctrine applies when the claim “is based on the cumulative effect of a
   thousand cuts, rather than on any particular action taken by the defendant”)
   (quoting O’Connor v. City of Newark, 440 F.3d 125, 128 (3d Cir. 2006)). In
   other words, the subsequent yearly registration requirements are not
   properly understood as separate breaches of their agreements.
          Further still, at this point, the evidence of the content of the plea
   negotiations, which would be crucial to understanding what promises were
   part of the consideration for the agreements, is limited to affidavits made
   decades later about what was probably or likely discussed. And courts have
   tended to avoid adjudicating claims where crucial evidence is missing. See



                                           5
Case: 20-50581      Document: 00515822758           Page: 6   Date Filed: 04/15/2021




                                     No. 20-50581


   Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 125 (2002) (O’Connor,
   J., concurring) (noting that statutes of limitations are “designed” to
   “promote justice by preventing surprises through the revival of claims that
   have been allowed to slumber until evidence has been lost, memories have
   faded, and witnesses have disappeared” (quoting R.R. Tele’rs. v. Ry. Express
   Agency, Inc., 321 U.S. 342, 348–49 (1944))). So, even if the continuing
   violation doctrine applied, there is good reason for us temper its application
   in this case where Plaintiffs have all sworn that they were made aware of the
   change in the law—and thus the alleged breach—over two decades ago and
   yet never challenged the alleged breach until this suit.
          Therefore, the continuing violation doctrine does not save Plaintiffs’
   suit. We agree with the district court that the suit is time-barred.
                                              IV.
          For the foregoing reasons, we AFFIRM.




                                          6